McINERNEY, Justice.
Appeal was commenced by petition in error filed August 8, 1969, seeking review of a judgment by the District Court of Payne County rendered July 27, 1969. Motion filed by defendant in error October 27, 1969, sought dismissal on the ground of failure by plaintiff in error to designate the record on appeal pursuant to the provisions of Rule 10, Rules of Civil Appeals, 12 O.S.Supp.1968 following § 990. Plaintiff in error was by order entered November 18, 1969, directed to respond to the motion to dismiss. No response has been filed.
Unexcused failure by plaintiff in error to timely designate the record on appeal pursuant to the applicable rules of appellate procedure in this court can constitute an abandonment and render the appeal subject to dismissal. Nicklau v. Peoples State Bank, Okl., 459 P.2d 853 (1969). The circumstances here concerning lack of any effort to obtain a record on appeal is an abandonment, particularly where, as here, order for response has not been honored. The appeal is accordingly dismissed.
All Justices concur.